Title: From Alexander Hamilton to Timothy Taylor, 19 April 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            Philadelphia April 19th. 1799
          
          Herewith is a letter for the Paymaster of your Regiment. It contains money towards the prosecution of the Recruiting Service. You will please to see that it is safely delivered to him. All further directions for the commencement of the Recruiting Service pursuant to your general instructions will lie with you. And your care and diligence are counted upon.
          With consideration I am Sir Yr obed Servt.
          
            A Hamilton
          
          Lt. Col. Taylor.
        